Title: To John Adams from John Avery, Jr., 6 March 1791
From: Avery, John, Jr.
To: Adams, John



May it please Your Excellency SirHartford 6th. March 1791

Having observed in a Philadelphia paper under date of the 24th. Februy. that a Steward is wanted for the Presidents household; being much reduced in my circumstances, and considering myself well qualified for that business, have concluded that the birth might be worth my acceptance, which leads me to solicit your Excellencys recommendation in my behalf, for that purpose; hoping from your Excellencys known Candour, and benignity, that you will overlook any impropriety that may appear in this Application.  Your Excellency is doubtless acquainted with the origin of my family, being nearly related to the Averys at Boston; and were you as well informed of the sentiments which actuated my conduct in behalf of America during the late War, and the trouble which attended me in a British Government, in Consequence of the support Afforded to four Masters of American ships, in Accomplishing their escape in a boat down the Bay of Fundy, for which I was imprisoned, and indicted for treasonable Correspondence, and of which I believe Colo. Wadsworth from other representations, could give you some Account, you would I am persuaded think that I meritted some favour from a Country (* I was taken from this state by my father at the settling of Nova Scotia in the Year 1760 & returned here in 1785) the welfare of which was ever the highest object of my wishes; notwithstanding its inhabitants captured from me during the war, in five vessels, the amount of Seven Thousand pounds Sterling, which has reduced me to such straits that it is with the utmost difficulty that I can support a family, which in point of Amiableness, and respectability, (poverty only excepted) might vie with any in this state.
Not to be further tedious, I will only assure your Excellency, that no part of my conduct shall ever Counteract any thing you may be pleased to say or do in my favour; Nevertheless my accepting of the place of Steward must depend upon the wages that is allowed, because if I cannot better my situation I must remain as I am, with the highest sentiments of esteem
Your Excellencys most respectfull / & very Obedt humble Servant

John Avery
PS I conceive that a Steward in the Presidents household is not obliged to associate with the common Servants, nor mess with them at the same table.
I should chearfully engage in any Credible line of business, however fatiguing,  and should prefer that which would require the most exertion—
I consider myself to be master of Book Keeping, and am well Acquainted with the French language, sufficient to negotiate any business with them—
the masters of vessels alluded to in my letter, were
A Captain Shackford then living to the Eastward of Boston near Piscataqua—
A Captn George Bonner of Georgia
A Captn Harrison of or near Philadelphia &
A Captn Barbaree of or near New York.
For these Gentlemen I procured horses at Halifax Escorted them thro the woods to the head of the Bay of Fundy, on hearing they were pursued I dispatched them across the Basin of Minis to an Island.  Then purchased a large sail Boat & sent to them with which they escaped and Arrived safely to this Country. this was done in the Year 1776.
I had written to Colo. Wadsworth upon this subject, but hearing he will be at home the day after to morrow, have not forwarded his letter—

